Citation Nr: 0629128	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  03-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1972 
to November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision, in part, denied 
service connection for hepatitis C

In June 2003, the appellant testified at a personal hearing 
before a Veterans Law Judge who is no longer employed by the 
Board.  The veteran has indicated that he does not want an 
additional hearing.  A copy of the hearing transcript is of 
record.

The case was previously before the Board in March 2004, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The service medical records reveal that the veteran was 
diagnosed with viral hepatitis during service in October 
1973.  Serologic testing revealed a negative HAA test at that 
time.

2.  Current serologic test results reveal that he has 
antibodies for HBs and HBc and is negative for HAV ab.  This 
is indicative of exposure to hepatitis b, and hepatitis C.

3.  The veteran has a current diagnosis of hepatitis C. 

4.  There is no competent medical evidence linking the 
veteran's current hepatitis C to military service or his case 
of acute viral hepatitis, identified as hepatitis b, during 
service.  


CONCLUSION OF LAW

Hepatitis C was not incurred, or aggravated, in active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated 
April 2001, satisfied the duty to notify provisions.  The 
veteran's service medical records and private medical 
treatment records have been obtained and he has been accorded 
a VA Compensation and Pension examination.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.  The initial denial of the claim for service 
connection was in April 2002 which was after the letter which 
satisfied the duty to notify and the veteran.  To the extent 
that VA has failed to fulfill any duty to notify or assist 
the veteran, the Board finds that error to be harmless.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; his contentions; private medical treatment 
records; VA medical treatment records; and a VA Compensation 
and Pension examination reports.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, 
or fails to show with respect to the claim for service 
connection for hepatitis C.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The three most common types of viral hepatitis are hepatitis 
A ("infectious hepatitis"), hepatitis B ("serum 
hepatitis"), and hepatitis C.  Hepatitis B is transmitted by 
contact with contaminated body fluids, exposure to sharp 
instruments containing contaminated blood, human bites, and 
blood transfusion before 1975 when hepatitis B testing became 
available.  It can be transmitted sexually.  The virus may 
take up to 6 months to incubate, may heal slowly, and is a 
leading cause of chronic liver disease and cirrhosis.  Risk 
factors for Hepatitis B include the following:

*	use of intravenous drugs
*	multiple sex partners
*	travel or work in developing countries
*	transfusion before 1975

There are questions as to how the hepatitis C virus is 
spread, but risk factors associated with hepatitis C 
infections, include the following:

*	transfusion of blood or blood product before 1992 
*	organ transplant before July 1992 
*	hemodialysis 
*	tattoos 
*	body piercing 
*	intravenous drug use (due to shared instruments) 
*	high-risk sexual activity (risk is relatively low) 
*	intranasal cocaine (due to shared instruments) 
*	accidental exposure to blood products in health care 
workers or combat medic or corpsman by percutaneous 
(through the skin) exposure or on mucous membrane 
*	other direct percutaneous exposure to blood such as by 
acupuncture with non-sterile needles and sharing of 
toothbrushes or shaving razors

Like hepatitis B, hepatitis C is transmitted mainly by blood 
transfusions, exchange of body fluids, and sexual contact.  
Blood transfusions before 1992 are thought to be the most 
common way hepatitis C has been spread.  But a single 
injection of an illegal drug, a shared straw to snort 
cocaine, unprotected sex or a tattoo puts a person at risk.

VA shall consider all information and lay and medical 
evidence of record in a case.  38 U.S.C.A. § 5107(b).

The veteran claims that his hepatitis C is related to 
service.  He further indicates that he has none of the known 
risk factors for contracting hepatitis C.  The Board finds 
that the veteran is competent to establish his lack of risk 
factors for hepatitis C.  The veteran's statements as to his 
risk factors are competent inasmuch as they are centered upon 
matters within his knowledge and personal observations. 

Service medical records reveal that in October 1973 the 
veteran had symptoms of nausea, dark urine, and jaundice.  He 
denied illicit drug use.  Reportedly he had had "hepatitis 
contact."  He was diagnosed with "typical viral hepatitis" 
which had resolved by December 1973.  Serologic testing at 
that time revealed HAA (hepatitis A antigen) negative.  As 
the Board understands this would have been positive had the 
veteran's form of hepatitis been hepatitis A.  Laboratory 
results in February 1974 for venereal disease were positive 
for GNID and GNED.

Service medical records reveal that on May 31, 1974, the 
veteran tripped over a cable in Germany, sustaining an 
anterior dislocation of the right hip.  Closed reduction was 
attempted at a dispensary and was unsuccessful.  He was 
transferred to a hospital where it was noted that he had been 
intoxicated when he tripped over a wire and fell dislocating 
his right hip.  It was reported that he had been drinking 
beer and had also taken barbiturate tablets.  He had a 
successful closed reduction under intravenous Valium 
analgesia.  Arthrogram showed a large defect in the femoral 
head.  He was placed in a hip spica cast and evacuated to the 
Walter Reed Army Medical Center in June 1974 where he was 
treated with traction.  Upon admission to this hospital, the 
report of history reflects that the veteran's habits included 
the use of beer daily and that he had tried "Hash" and 
denied additional drugs.  It was determined that because of a 
large wedge-shaped depression fracture of the right femoral 
head, his prognosis for military service was poor.  He was 
found to be unfit for duty by reason of physical disability 
and released from service in November 1974.

The report of a VA examination for disability evaluation 
purposes in April 1978 reflects that the examiner noted that 
the veteran had been treated conservatively for infectious 
hepatitis, or HAA negative hepatitis in 1973.  He convalesced 
well and had had no recurrence of icterus, anorexia, 
abdominal pain or biliuria.  Examination revealed no residuum 
and the diagnosis was historical infectious hepatitis.

In November 1994 the veteran was admitted to a VA hospital 
and underwent a right total hip arthroplasty.  Estimated 
blood loss was 600 cc.  Replacement was with intravenous 
Crystalloid infusion and Albumin.  A progress note dated in 
December 1995 reflects that the veteran's medical problems 
included "Hep B/C antibodies +".  

The report of an examination dated in November 1997 reflects 
that the examiner stated that the veteran reported that in 
1972 he fell and dislocated his hip "while doing maneuvers 
in full tack running gear through the woods in Germany."

A progress note dated in February 2000 reflects that the 
veteran was followed for hepatitis B.  The notation indicates 
that he was positive for HBCAB, HBSAB, and HepCAb.  In June 
2000 it was reported that he was positive for "Hep Cab".  
In July 2000 it was reported that the veteran was seen for 
"initial Hep C evaluation."  It was noted that he had acute 
hepatitis B in 1973 while stationed in Germany.  He denied 
any intravenous drug use or blood transfusions prior to 1992.  
Laboratory results included HBcAb positive and HCV positive.  
The assessment was "Possible hepatitis C."  It was reported 
that he was positive for HCV Ab.  He was again seen for 
Hepatitis C screening in September 2000.  He agreed to liver 
biopsy.  The assessment was "Hep C w/o Coma."

In January 2001, it was reported that the liver biopsy showed 
increased chronic inflammation.  The veteran had genotype 1 
and high viral load.  The assessment was Hepatitis C.  

An examination report dated in April 2001, reflects that 
sometime in 1974 the veteran "fell off from a truck and 
fractured his right hip during a routine military training 
exercises."  The examiner noted that he "also has hepatitis 
C."  

In July 2004, a VA Compensation and Pension examination of 
the veteran was conducted.  The examining physician reviewed 
the veteran's medical history including the records related 
to his treatment for hepatitis during service.  Serologic 
testing revealed that he has antibodies for HBs and HBc, but 
was negative for HAV ab.  As noted in other test above, these 
test results are interpreted as being positive for exposure 
to hepatitis B and hepatitis C.  The diagnosis was chronic 
hepatitis C.  The examining physician indicated that patients 
with hepatitis C can be asymptomatic for years, and that up 
to 10 percent of patients with hepatitis C have no risk 
factors.  The physician's opinion was that the veteran's 
hepatitis during service was most consistent with classic 
acute hepatitis B.  The examining physician also noted that 
it was impossible to pinpoint the date of the veteran's 
exposure to hepatitis C in the absence of risk factors.  

The Board notes that cases involving entitlement to service 
connection for hepatitis C are problematic at best because of 
the relatively recent identification of the disease.  At the 
time the veteran was in service in 1973, hepatitis C was not 
a specifically identified disease entity.  The evidence of 
record shows that the veteran currently has hepatitis C with 
no indication of any risk factors on his part.  However, 
there is medical evidence of record showing exposure to 
venereal disease and a history of heavy alcohol use.  The 
veteran's report of his hip injury in service has changed 
over the years and is not consistent with the service medical 
records contemporaneous with the injury.  Accordingly, his 
reports of a complete lack of risk factors during and 
subsequent to service are questionable at best.  The evidence 
does clearly show the veteran had hepatitis during service 
which the evidence tends to show was acute hepatitis B, again 
with no indication of risk factors.  In October 2003, the 
veteran submitted medical text information that indicates 
that the transmission and risk factors for hepatitis B and 
hepatitis C can be the same.  However, he has submitted no 
competent medical evidence which actually links his current 
hepatitis C to military service or his bout of hepatitis B 
during service.  The only competent medical opinion of record 
states that it is impossible to ascertain the exposure date 
of the veteran to hepatitis C.  With no evidence of hepatitis 
C during service and no competent medical evidence linking 
the veteran's current hepatitis C to service, the 
preponderance of the evidence is against the claim for 
service connection for hepatitis C.  

In reaching this decision the Board has determined that the 
preponderance of the evidence is against the claim for 
service connection for hepatitis C.  Thus, the reasonable 
doubt doctrine is not applicable as to this claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


